DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of informalities, which can be corrected as follows:  In each of these claims, element numbers from the drawings (the numbers in parentheses) should be deleted.  Also, with respect to claim 1, lines 3 and 4, the dashes, “- ,” should be deleted. Also, with respect to claim 1, line 9, --member--  should be inserted between “interface” and “on.”  Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to base claim 1, a first interface member is said to be “attached to the manipulator,” so it is not 
Also, with respect to claim 5, the first interface member is said to include “one or multiple elongated parts,” so it is not definite as to which “elongated part” comprises “a flat surface lying in a plane parallel to a main axis of the disc shaped part.”
Also, with respect to claim 14, it is not definite whether “the sterile drape” is referring to the “intermediate sterile drape” (that may be accommodated by both interface members) recited in claim 1, or whether it is another sterile drape designated for the “surgical robot.”  
Also, with respect to claim 15, it is not definite whether the “second interface member” is referring to the “second interface member” recited in claim 1, or whether it is another “second interface member.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sgobero et al. (2004/0135388) in view of Wang et al. (6,436,107).  Sgobero et al. disclose the invention substantially as claimed.  Sgobero et al. disclose, at least in figures 1-3 and 6 and paragraphs [0013]-]0016] and [0020]-[0025]; a robotic manipulator .
Sgobero et al. also disclose surgical robot (a robot, according to para. [0001]- [0003] and [0011]) comprising the robotic manipulator interface.
Sgobero et al. further disclose a second interface member (combination of elements 2 and 7) for use in a robotic manipulator interface.
However, Sgobero et al. do not explicitly disclose that respective contact surfaces of both interface members are arranged to accommodate an intermediate sterile drape applied to envelope the first interface on the non-sterile side of the sterile drape, wherein the pinching mechanism pinches the hinged surgical tool through the sterile drape when the second interface member is coupled to the first interface member, or wherein the surgical robot has the sterile drape applied between respective contact surfaces of both interface members to envelope the first interface on the non-
Sgobero et al. (with respect to claim 6) also do not explicitly disclose that the first interface member is rotatable around the main axis of the disc shaped part when coupled to the manipulator.  Wang et al. also teach, in figure 3 and col. 9, lines 12-20; an instrument (e.g., 22 or 24) attached to a manipulator of a robot, wherein the instrument (including a hinged surgical tool) is rotatable (at Js6) around a main axis of the instrument.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first interface member, so that it is rotatable around the main axis of the disc shaped part when coupled to the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McGrogan et al. (8,746,252), in figure 10, teach a sterile drape contacting surfaces of first and second interface members.

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/JULIAN W WOO/Primary Examiner, Art Unit 3771